DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 09/09/2022 is acknowledged. With respect to the traversal, it is noted that applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites "i.e. as an in-process control or as realtime release testing", which leads to confusion. It is noted that applicant’s disclosure states that in-process controls and release testing is conceivably replaced as an in-line realtime release test (RTRT) for the volume quality attribute (see paragraph 17). As claimed it appears that in-process control (which is conceivably replaced by in-line realtime release test) is claimed as being used for volume quality attributes.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measured pressure vs. time data curve" in line 4.  There is no previous mention of a measured pressure vs. time data curve. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freidin (US 2009/0171502).
Regarding claim 1, Freidin discloses a method including a) transferring formulated product from a vessel (supply vessel; see fig. 1 and paragraph 22) into a container (destination vessel; see paragraph 22) while measuring hydrodynamic pressure between the vessel and the container (via a meter 120, which may be a differential pressure flowmeter; see paragraph 25), b) calculating the area under the measured pressure (e.g. via a differential pressure flowmeter) vs. time data curve (see paragraph 34), and c) assessing the fill volume based on a correlation of the calculation from step b) to a previously established standard (see paragraphs 35 and 52-53).
Regarding claim 2, Freidin discloses wherein the volume in the container is not measured by destructive extractable volume testing (see paragraph 34).
Regarding claim 3, Freidin discloses wherein the fill weight in the container is not measured by at-line or on-line gravimetric fill weight testing (see paragraph 34).
Regarding claim 4, Freidin discloses wherein the fill weight in the container is not measured by at-line or on-line gravimetric fill weight testing (see paragraph 34)..
Regarding claim 5, Freidin discloses wherein the assessment from step 1c) constitutes the required quality attribute testing for fill weight or fill volume (see paragraphs 35 and 52-53).
Regarding claim 6, Freidin discloses wherein the transfer is mediated by a peristaltic pump (see paragraph 23).
Regarding claim 7, Freidin discloses wherein the transfer is mediated by a piston pump (i.e. syringe pump; see paragraph 23).
Regarding claim 9, Freidin discloses wherein the transfer is mediated by timed opening of a pressurized surge vessel (i.e. pressure and valve; see paragraph 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Freidin (US 2009/0171502) in view of Rodgers et al. (US 6,039,091).
Regarding claim 8, Freidin discloses wherein a variety of technologies may be used to meditate the transfer of product (i.e. peristaltic pumps; see paragraph 23). However, Freidin is silent to the explicit teaching of the transfer being meditated by a rotary piston pump.
Rodgers teaches a system for transferring product wherein the transfer is meditated using a pump, where the particular pump type may be chosen based on the product being used (e.g. peristaltic or rotary piston pumps are beneficial with shear sensitive fluids; see col. 1, lines 51-59).
Accordingly, it would have obvious to one of ordinary skill in the art to provide the Freidin device with a particular pump chosen based on the product being used (i.e. a rotary piston pump, when desired to dispense a particular fluid, the rotary piston pump being an alternative for a peristaltic pump), in order to ensure efficient transfer of the product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldowsky et al. (US 2018/0264491) and Breithaupt (US 2006/0254671) show other methods for assessing fill volume.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754